The public policy of this State as declared by the Legislature in section 340 of the General Business Law — commonly known as the Donnelly Act — pronounces as illegal all agreements for monopoly or in restraint of trade, except associations of designated types including "bona fide labor unions." In that connection subdivision 3 of that statute provides: "The labor of human beings shall not be deemed or held to be a commodity or article of commerce as such terms are used in this section and nothing herein contained shall be deemed to prohibit or restrict the right of workingmen to combine in unions, organizations and associations, not organized for the purpose of profit." (Emphasis supplied)
By the indictment, the dismissal of which is about to be affirmed, the Grand Jury of New York County has charged that, in violation of the provisions of the Donnelly Act, the defendants have associated themselves in an alleged labor union (hereinafter referred to as Local No. 324) for purposes of monopoly and in restraint of trade — not for the purposes of forming a bona fide union of workingmen — and have conspired to restrict competition in the supply of laundry service in New York County and elsewhere by preventing independent business people from having their laundry processed in laundries of their own selection. A majority of the court have concluded, as a matter of law, that the membership of Local No. 324 comprises workingmen and, accordingly, that the acts of the defendants were not in violation of the Donnelly Act.
We find it difficult to accept the majority view believing, as we do, that the record of evidence before the Grand Jury met the statutory test for the legal sufficiency of an indictment. That test is: "The grand jury ought to find an indictment, when all the evidence before them, taken together, is such as in their judgment would, if unexplained or uncontradicted, warrant a conviction by the trial jury." (Code Crim. Pro., § 258.)
It is our belief that — within the statutory requirements last quoted above — there was presented before the Grand Jury *Page 263 
evidence which "when * * * taken together * * * if unexplained or uncontradicted" was sufficient to "warrant a conviction by the trial jury" of the conspiracy charged. There was evidence that within the membership of Local No. 324 are those individuals who, with their own capital and their own equipment operated by their own employees, conduct laundry enterprises for their own account and are not subject to the control of the bulk laundries. That evidence presented a question of fact as to whether such members are workingmen, viz., employees, or entrepreneurs — in this instance the conductors of business independent of the bulk laundries.
We do not conceive it to be a function of the court to determine whether the evidence before the Grand Jury establishes that the membership of Local No. 324 comprised workingmen rather than employers or entrepreneurs. Such action by the court usurps the statutory function of the Grand Jury which body, as we have seen, is given power to indict in those circumstances where the evidence is such as "in their judgment", if unexplained or uncontradicted, would warrant a conviction by a trial jury.
It is not for the court to exercise that judgment. In this instance the decisive inquiry by the Grand Jury was whether the defendants had formed a bona fide union of workingmen within the terms of the Donnelly Act, or, in violation thereof, had formed a combination in restraint of trade. In pursuing that inquiry the Grand Jury had the right to review both the facts before them and the law applicable thereto as means by which to formulate "their judgment" as to whether such evidence would warrant a conviction by a trial jury. As to the functions thus exercised this court has had occasion to say: "The grand jury is an institution that we inherited with the common law. It is for many legal purposes rather difficult of classification. It is neither a regularly organized tribunal, nor yet an entirely informal body. While in a certain sense a part of the court in connection with which it conducts its deliberations, it is, for many purposes, free from any restraint by that court. A grandjury is clothed with power to determine both the facts and thelaw, and its methods of procedure, so far as they are notdiscretionary, are fixed by statute and not by rules of courts." (Emphasis supplied.) (People v. Glen, 173 N.Y. 395, 400-401.) *Page 264 
Upon the record before us we believe it is error to rule as amatter of law that the acts of the defendants proven before the Grand Jury were in furtherance of a legitimate union purpose within the exclusory provision of section 340, subdivision 2, of the General Business Law. Accordingly, we dissent and vote to reverse the orders of the Appellate Division and the Court of General Sessions and to reinstate the indictment.
LOUGHRAN, Ch. J., DYE and MEDALIE, JJ., concur with DESMOND, J.; LEWIS, J., dissents in opinion in which CONWAY and THACHER, JJ., concur.
Order affirmed, etc.